DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 11/23/2020. Claims 1- 2, 4, 6-7, 10-11, 13, 15-16, 19-20, 22, 24-25, 29-30, 32, 34 and 35 are pending and herein considered. Claims 3, 5, 8-9, 12, 14, 17-18, 21, 23, 26-28, 31, 33 and 36-39
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 11/23/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/17/2021, 09/03/2021 and 12/10/2021, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
  Claims 4, 13, 22 and 32 are objected to because of the following informalities:
  In claim 4, line 5, the term "and/or" is unclear whether the respective set of recited features are to be interpreted as mutual exclusive or not, and shall give on negative recited claimed limitation; and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Same objections' reason for unclear limitation "and/or" in claim 13, line 5; claim 22, line 4 and claim 32, line 4
It suggested applicants change into positive term(s).
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 19 and 29 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S 2017/0202009) in view of Venugopal et al. (U.S 2020/0136715; hereinafter “Venugopal” cited with provisional 62/750,230).
For citation purposes, hereinafter, the Office Action refers to the cited by Venugopal et al. with provisional 62/750,230, which qualifies as prior art date.
For claim 1: 
Kim discloses a physical uplink channel transmission method (see Kim, at least paragraph [0008]; figure 20;), comprising: 
receiving, by a terminal, configuration information of a first control channel resource (see Kim, at least paragraph [0015]-[0016]; user equipment may receive multiple SR configuration information for configuring the multiple SR types from the eNB, wherein the multiple SR configuration information may include at least any one of information about an index of a PUCCH resource); 
receiving, by the terminal, downlink control information (DCI) according to the configuration information of the first control channel resource (see Kim at least paragraph [0103]-[0104]; control information transmitted over the PDCCH is referred to as downlink control information (DCI) and the DCI transmits uplink resource assignment information, downlink resource assignment information, etc); and 
Kim further disclose transmitting, by the UE, uplink data to the eNB through a physical uplink shared channel (PUSCH) resource allocated by the uplink grant (see Kim at least abstract, [0009]), but Kim does not explicitly disclose transmitting, by the terminal, a physical uplink channel corresponding to the DCI by using a first beam corresponding to the DCI. 
Venugopal, from the same or similar fields of endeavor, discloses the UE may be able to determine and confirm with the base station which uplink direction may be the best beam direction for an uplink channel (e.g., PUCCH) (see Venugopal, at least paragraph [0005]; and [0080]-[0081]; the UE 604 is able to determine the optimal uplink transmit beam that is best suited for the uplink channel from the DCI in the PDCCH).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Venugopal. The motivation for doing this is to provide a system networks where a user terminal and radio communication method for enabling HARO-ACK control to be suitably performed also in the case of using multi-TRP.
For claim 10: 
For claim 10, claim 10 is directed to a physical uplink channel receiving method which has similar scope as claim 1. Therefore, claim 10 remains un-patentable for the same reasons.
For claim 19: 
For claim 19, claim 19 is directed to a terminal, which has similar scope as claim 1. Therefore, claim 19 remains un-patentable for the same reasons.
For claim 29: 
For claim 29, claim 29 is directed to a base station, which has similar scope as claim 10. Therefore, claim 29 remains un-patentable for the same reasons.
Claims 2, 11, 20 and 30 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S 2017/0202009) in view of Venugopal et al. (U.S 2020/0136715; hereinafter “Venugopal” cited with provisional 62/750,230) further in view of Seo et al. (U.S 2015/0156763).
For citation purposes, hereinafter, the Office Action refers to the cited by Venugopal et al. with provisional 62/750,230, which qualifies as prior art date.
For claims 2, 11, 20 and 30: 
In addition to rejection in claims 2, 11, 20 and 30, Kim-Venugopal, further discloses wherein the DCI is a downlink scheduling grant, and the physical uplink channel is a first physical uplink control channel (PUCCH) carrying a hybrid automatic repeat request (HARQ)-acknowledgment (ACK) corresponding to a first physical downlink shared channel (PDSCH) scheduled by the downlink scheduling grant; or the DCI is an uplink scheduling grant, and the physical uplink channel is a first physical uplink shared channel (PUSCH) scheduled by the uplink scheduling grant (see Kim at least paragraph [0106]; the control region is allocated with a physical uplink control channel (PUCCH) for carrying uplink control information. The data region is allocated with a physical uplink shared channel (PUSCH) for carrying user data, also see [0248]; [0354]).
Seo, from the same or similar fields of endeavor, discloses control information transmitted through the PDCCH refers to downlink control information (DCI). The DCI may include resource allocation of the PDSCH (refers to DL grant (downlink grant) or DL assignment (DL assignment)), resource allocation of PUSCH (refers to UL grant) (see Seo, at least paragraph [0055], and [0068]; [0104]; the UE receives scheduling information such as DL grant and UL grant through a PDCCH to perform an operation of transmitting the PUSCH. In general, the DL grant and the PDSCH are received in the same subframe). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Seo. The motivation for doing this is to provide a system networks wherein the PUCCH resource is allocated on the basis of a control channel element of a control channel for scheduling each of the at least one downlink subframe.
Claims 4, 13, 22 and 32 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S 2017/0202009) in view of Venugopal et al. (U.S 2020/0136715; hereinafter “Venugopal” cited with provisional 62/750,230) further in view of Seo et al. (U.S 2015/0156763) further in view of Eyuboglu et al. (U.S 11,375,527); hereinafter “Eyuboglu” cited with provisional 62/672,903).
For citation purposes, hereinafter, the Office Action refers to the cited by Eyuboglu et al. with provisional 62/672,903, which qualifies as prior art date.
For claims 4, 13, 22 and 32: 
In addition to rejection in claims 4, 13, 22 and 32, Kim-Venugopal-Seo, further discloses wherein 
the first control channel resource is a beam failure recovery (BFR)-control resource set (CORESET) (see Venugopal, at least paragraph [0089]; response is received in the PDCCH of the beam failure recovery CORESET, and a first solution would be to configure a separate BFR CORESET for each of the different types of recovery); or 
the first control channel resource is a search space used for BFR; and/or, 
wherein 
the first beam is a transmission beam for transmitting a beam failure recovery (BFR)-request by the terminal (see Venugopal, at least paragraph [0093]; request for reporting a beam ID corresponding to a preferred downlink beam as determined by the UE); the first beam is a transmission beam corresponding to a receiving beam for receiving the DCI by the terminal; the first beam is an uplink transmission beam corresponding to a candidate transmission beam reported by the terminal while transmitting a BFR-request; the first beam is a transmission beam indicated by a base station in advance by using signaling; or the first beam is a predefined default transmission beam (see Venugopal, at least paragraph [0057]; in order to facilitate beam failure detection, the UE may be preconfigured with beam IDs of a first set of beams (referred to as "set_q0") to be monitored and The beam IDs corresponding to the beams in the second set of beams (set_q1) may be preconfigured at the UE for use for beam failure recovery purposes). 
However, Eyuboglu, from the same or similar fields of endeavor, discloses the first control channel resource is a search space used for BFR: UE with control 
resource sets (CORESETs) and CORESETs are used by UE to search for DL PDCCH control channel transmissions a set of resource blocks to carry the PDCCH data and for each CORESET, UE is also configured with multiple search spaces (see Eyuboglu, at least pages 69-70).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Eyuboglu. The motivation for doing this is to provide a system networks to improve the reliability of beam management and to improve the efficiency and other operational characteristics of the system.
Allowable Subject Matter
Claims 6, 7, 15, 16, 24, 25, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Cheng (U.S 2019/0379506), discloses the maximum number of PDCCH candidates per slot and per serving cell under different Sub-Carrier Spacing (SCS) values. Zhang et al. (U.S 2020/0137588), discloses a scheduling offset received from the NR base station at the UE. The scheduling offset is an offset time for reception of a scheduled physical downlink shared channel (PDSCH).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/30/2022